Order confirming the determination of the board of standards and appeals reversed on the law and the facts, with costs, certiorari order sustained, determination annulled, and it is directed that the respondents grant appellant’s petition for a variance of the Zoning Ordinance so as to permit the building upon appellant’s premises to be used as a public dance hall and for lodge and social club purposes as formerly used by appellant’s predecessor in title. In our opinion, the action of the board of standards and appeals in denying appellant’s petition for a variance on the ground of practical difficulties and unnecessary hardships was unreasonable and arbitrary. Lazansky, P. J., Young, Tompkins and Davis, JJ., concur; Scudder, J., not voting.